11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Manuel Jessie Mendez
Appellant
Vs.                   No. 11-02-00001-CR B Appeal from Palo Pinto
County
State of Texas
Appellee
 
The jury convicted appellant of aggravated robbery
and assessed his punishment at confinement for life and a $10,000 fine.  We dismiss for want of jurisdiction.
The clerk=s
record reflects that the sentence was imposed in open court on June 6,
2001.  A motion for new trial was not
filed.  Pro se notices of appeal were
filed on August 20, 2001, and on October 26, 2001.  Neither of these pro se notices was timely pursuant to TEX.R.APP.P.
26.2(a).  On December 18, 2001, counsel
was appointed for appellant.  
When the clerk=s
record was received in this court, the parties were notified that it appeared
that an appeal had not been timely perfected. 
Appellant=s
counsel has replied to this court=s
January 14, 2002, letter by filing a motion for extension of time to file the
notice of appeal.  Counsel states in his
motion that he had represented appellant at the trial and that he had discussed
the filing of a motion for new trial with appellant 7 days after the sentence
was imposed in open court.  When
appellant told counsel that he wanted to appeal, counsel explained to appellant
that Athe appeal would
be costly.@  Appellant told counsel that appellant=s family would be
contacting counsel.  Counsel further
states in his motion that, at the time of sentencing, he explained to appellant=s common-law wife that  Aan
appeal would be costly@
and that an appeal must be perfected within 30 days.  Counsel states that he was not contacted by appellant, by
appellant=s common-law
wife, or by appellant=s
mother.  Counsel was subsequently
appointed to represent appellant on appeal.




Absent a timely notice of appeal or the timely
filing of a motion for extension and the actual filing of notice appeal, an
appeal is not perfected.  TEX.R.APP.P.
25.2,  26.2, and 26.3.  Olivo v. State, 918 S.W.2d 519 
(Tex.Cr.App.1996); Rodarte v. State, 860 S.W.2d 108 (Tex.Cr.App.1993).  The motion is not timely and is overruled.
The appeal is dismissed for want of jurisdiction.
 
PER CURIAM
 
January 31, 2002
Do not publish.  See
TEX.R.APP.P. 47.3(b).
Panel
consists of: Arnot, C.J., and
Wright,
J., and McCall, J.